                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 6, PageID.578 Filed 02/12/19 Page 1 of 2




                                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                                                                                     SOUTHERN DIVISION

                                                                                                          BADGER MUTUAL INSURANCE COMPANY,                    Case No. 2:18-cv-13437
                                                                                                                                                              Hon. Victoria A. Roberts
                                                                                                                                                              Mag. Judge R. Steven Whalen
                                                                                                               Plaintiff,
                                                                                                                                                              NOTICE OF VOLUNTARY
                                                                                                          v                                                        DISMISSAL

                                                                                                          #1 BAR AND GRILL LLC D/B/A THE PLAY
                                                                                                          HOUSE, VIDA GUERRA, ANA CHERI, JENNIFER
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          WALCOTT ARCHULETA, INA SCHNITZER,
                                                                                                          JAIME EDMONDSON LONGORIA, TARA LEIGH
          A PROFESSIONAL CORPORATION




                                                                                                          PATRICK, CIELO JEAN GIBSON, JESSICA HINTON,
                                                                                                          ROSIE JONES, VIVIAN KINDLE, JOANNA KRUPA,
                                                                                                          LAURIE ANN YOUNG, CAMILA DAVALOS,
HARVEY KRUSE




                                                                                                          MARIANA DAVALOS, LUCY PINDER,
                                                                                                          ABIGAIL RATCHFORD, CARISSA ROSARIO,
                                                                                                          CLAUDIA SAMPEDRO, TIFFANY TOTH GRAY,
                                                                                                          SARA UNDERWOOD, IRINA VORONINA, SHEENA
                                                                                                          LEE WEBER, and MASHA LUND,
          ATTORNEYS & COUNSELORS




                                                                                                                Defendants.
                                                                                                          __________________________________________________________________/
                                                                                                          John R. Prew (P41891)
                                                                                                          Nathan Peplinski (P66596)
                                                                                                          HARVEY KRUSE, P.C.
                                                                                                          Attorneys for Badger Mutual
                                                                                                          1050 Wilshire Drive, Suite 320
                                                                                                          Troy, MI 48084
                                                                                                          (248) 649-7800
                                                                                                          jprew@harveykruse.com
                                                                                                          npeplinski@harveykruse.com
                                                                                                          __________________________________________________________________/

                                                                                                                              NOTICE OF VOLUNTARY DISMISSAL
                                                                                                                            PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 6, PageID.579 Filed 02/12/19 Page 2 of 2




                                                                                                                NOW COMES Plaintiff, Badger Mutual Insurance Company, by and

                                                                                                          through its attorneys, Harvey Kruse, P.C., and pursuant to Fed. R. Civ. P.

                                                                                                          41(a)(1)(A)(i), hereby voluntarily dismisses, without prejudice, the above

                                                                                                          captioned cause of action as against all Defendants.


                                                                                                                                                Respectfully submitted,

                                                                                                                                                HARVEY KRUSE, P.C.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                                /s/ John R. Prew
                                                                                                                                                John R. Prew (P41891)
          A PROFESSIONAL CORPORATION




                                                                                                                                                Attorney for Plaintiff
                                                                                                                                                1050 Wilshire Drive, Suite 320
                                                                                                                                                Troy, MI 48084
HARVEY KRUSE




                                                                                                          Dated: February 12, 2019              jprew@harveykruse.com
          ATTORNEYS & COUNSELORS




                                                                                                                 PROOF OF SERVICE

                                                                                                          I declare that on February 12, 2019, I
                                                                                                          served copies of the within pleadings
                                                                                                          upon all attorneys of record via the
                                                                                                          Court’s electronic filing system.


                                                                                                          /s/ Carolyn R. Urbanik
                                                                                                          Carolyn R. Urbanik




                                                                                                                                                   2
